Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 24-34 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of Levine, Cooper et al., Van Novak et al., Bennett, Jones et al. and Derbas et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention: 
Part of Claim 24 - driving a primary side driver that is operably coupled to a primary side inductor at a first predetermined frequency value and a first predetermined amplitude value for transmitting power and at a second predetermined frequency and a second predetermined amplitude for transmitting data; receiving a feedback signal; determining a system resonant frequency using the feedback signal. 
The above features and elements when combined with other features and elements of the above claim were not found in any of the prior art of record.
Claim 24 - A method for wireless power transfer comprising:
driving a primary side driver that is operably coupled to a primary side inductor at a first predetermined frequency value and a first predetermined amplitude value for transmitting power and at a second predetermined frequency and a second predetermined amplitude for transmitting data; receiving a feedback signal; determining a system resonant frequency using the feedback signal; and adjusting a selected one of the first frequency value or the second frequency value in response to the determined system resonant frequency.
Claim 44 - A method for wireless power transfer comprising:
driving a primary side driver that is operably coupled to a primary side inductor at a first predetermined frequency value and a first predetermined amplitude value for transmitting power and at a second predetermined frequency and a second predetermined amplitude for transmitting data; receiving a feedback signal; determining a system resonant frequency using the feedback signal; and adjusting a selected one of the first frequency value or the second frequency value in response to the determined system resonant frequency.
Claim 51 - A method for wireless power transfer comprising:
driving a primary side driver that is operably coupled to a primary side inductor at a first predetermined frequency value and a first predetermined amplitude value for transmitting power and at a second predetermined frequency .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/20/21


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836